
	

113 HR 213 IH: Sewage Sludge in Food Production Consumer Notification Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 213
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Food, Drug, and Cosmetic Act and the egg,
		  meat, and poultry inspection laws to ensure that consumers receive notification
		  regarding food products produced from crops, livestock, or poultry raised on
		  land on which sewage sludge was applied.
	
	
		1.Short titleThis Act may be cited as the
			 Sewage Sludge in Food Production
			 Consumer Notification Act.
		2.Notification to
			 consumers of food products produced on land on which sewage sludge has been
			 applied
			(a)Adulterated food
			 under federal food, drug, and cosmetic actSection 402 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 342) is amended by adding at the end the following:
				
					(j)(1)Effective one year after
				the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is a
				food (intended for human consumption and offered for sale) that was produced,
				or contains any ingredient that was produced, on land on which sewage sludge
				was applied, unless—
							(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the production of the food or ingredient on the land commenced;
							(B)the food bears a
				label that clearly indicates that the food, or an ingredient of the food, was
				produced on land on which sewage sludge was applied; or
							(C)in the case of a
				raw agricultural commodity or other food generally offered for sale without
				labeling, a sign is posted within close proximity of the food to notify
				consumers that the food, or an ingredient of the food, was produced on land on
				which sewage sludge was applied.
							(2)In this paragraph, the term sewage
				sludge has the meaning given to such term in section 503.9(w) of title
				40, Code of Federal Regulations (or any successor
				regulations).
						.
			(b)Adulterated food
			 under Egg Products Inspection ActSection 4 of the Egg Products
			 Inspection Act (21 U.S.C. 1033) is amended—
				(1)in paragraph
			 (a)—
					(A)by striking
			 or at the end of paragraph (7);
					(B)by striking the
			 period at the end of paragraph (8) and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(9)effective one year
				after the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is
				derived from poultry that were raised, or that consumed animal feed produced,
				on land on which sewage sludge was applied, unless—
								(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the poultry began to be raised on the land or the date on which the
				production of the animal feed on the land commenced; or
								(B)the container
				bears a label that clearly indicates that the egg or egg product was derived
				from poultry that—
									(i)were raised on
				land on which sewage sludge was applied; or
									(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
									;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(aa)The term
				sewage sludge has the meaning given to such term in section
				402(j)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				342(j)(2)).
						.
				(c)Adulterated food
			 under Federal Meat Inspection ActSection 1 of the Federal Meat
			 Inspection Act (21 U.S.C. 601) is amended—
				(1)in paragraph
			 (m)—
					(A)by striking
			 or at the end of paragraph (8);
					(B)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(10)effective one
				year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification
				Act, if it is derived from livestock that grazed, or consumed
				animal feed produced, on land on which sewage sludge was applied,
				unless—
								(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the livestock began grazing on the land or the date on which the
				production of the animal feed on the land commenced;
								(B)the carcass, part
				thereof, meat or meat food product bears a label that clearly indicates that
				the livestock—
									(i)grazed on land on
				which sewage sludge was applied; or
									(ii)consumed animal
				feed produced on land on which sewage sludge was applied; or
									(C)in the case of a
				carcass, part thereof, meat or meat food product generally offered for sale
				without labeling, a sign is posted within close proximity of the item to notify
				consumers that the livestock—
									(i)grazed on land on
				which sewage sludge was applied; or
									(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
									;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(x)The term
				sewage sludge has the meaning given to such term in section
				402(j)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				342(j)(2)).
						.
				(d)Adulterated food
			 under Poultry Products Inspection ActSection 4 of the Poultry
			 Products Inspection Act (21 U.S.C. 453) is amended—
				(1)in paragraph
			 (g)—
					(A)by striking
			 or at the end of paragraph (7);
					(B)by striking the
			 period at the end of paragraph (8) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(9)effective one year
				after the date of the enactment of the Sewage
				Sludge in Food Production Consumer Notification Act, if it is
				derived from poultry that were raised, or that consumed animal feed produced,
				on land on which sewage sludge was applied, unless—
								(A)the application of
				sewage sludge to the land terminated more than one year before the date on
				which the poultry began to be raised on the land or the date on which the
				production of the animal feed on the land commenced;
								(B)the poultry
				product bears a label that clearly indicates that the poultry contained in the
				product—
									(i)were raised on
				land on which sewage sludge was applied; or
									(ii)consumed animal
				feed produced on land on which sewage sludge was applied; or
									(C)in the case of a
				poultry product generally offered for sale without labeling, a sign is posted
				within close proximity of the item to notify consumers that the poultry
				contained in the product—
									(i)were raised on
				land on which sewage sludge was applied; or
									(ii)consumed animal
				feed produced on land on which sewage sludge was
				applied.
									;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(cc)The term
				sewage sludge has the meaning given to such term in section
				402(j)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				342(j)(2)).
						.
				(e)Relation to
			 national organic program
				(1)In
			 generalNothing in this section or the amendments made by this
			 section shall be construed to modify the prohibition contained in part 205 of
			 title 7, Code of Federal Regulations, on the use of sewage sludge, including
			 ash, grit, or screenings from the production of sewage sludge, in organic food
			 production under the National Organic Program of the Department of
			 Agriculture.
				(2)DefinitionIn this subsection, the term sewage
			 sludge has the meaning given to such term in section 503.9(w) of title
			 40, Code of Federal Regulations (or any successor regulations), except that
			 such term includes ash generated during the firing of sewage sludge in a sewage
			 sludge incinerator or grit and screenings generated during preliminary
			 treatment of domestic sewage in a treatment works.
				
